                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:06-CR-195-BO
                                No. 5:16-CV-325-BO

KENNETH EUGENE PORTER,                          )
    Petitioner,                                 )
                                                )                       ORDER
       v.                                       )
                                                )
UNITED STATES OF AMERICA,                       )
     Respondent.                                )



       This cause comes before the Court on petitioner's pro se motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. [DE 103]. In July 2016, the Court stayed petitioner's

motion pending the Fourth Circuit's decisions in United States v. Walker, No. 15-4301 (4th Cir.

2016), and United States v. Simms, No. 15-4640 (4th Cir. 2016). [DE 108]. The Court is now

advised that petitioner died on July 10, 2018. [DE 109]. A petitioner who is deceased is no longer

in "custody" within the meaning of28 U.S.C. § 2255, and thus the statute cannot provide petitioner

with relief. See Krantz v. United States, 224   F.3d~   125, 127 (2d Cir. 2000). As such, petitioner's

motion to vacate [DE 103] is hereby DISMISSED AS MOOT.



SO ORDERED, this     _f2_ day of March, 2019.
